JUDGMENT

PER CURIAM.
Consolidated with 03-7048, 03-7102 and 03-7103
These cases were heard on the record from the United States District Court for the District of Columbia and on the briefs and arguments of counsel. It is
ORDERED that the judgment from which these appeals have been taken be affirmed. The district court correctly terminated all injunctive relief related to the District of Columbia Central Detention Facility pursuant to the Prison Litigation Reform Act, 18 U.S.C. § 3626(b)(2), because the appellants, detainees in the facility, failed to demonstrate a “current and ongoing” constitutional violation as required by 18 U.S.C. § 3626(b)(3). As the district court observed, the conditions about which the appellants now complain do not approach the objective threshold for finding a constitutional violation under the Eighth Amendment, see Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) (“conditions posing a substantial risk of serious harm”); Rhodes v. Chapman, 452 U.S. 337, 347, 101 S.Ct. 2392, 69 L.Ed.2d 59 (1981) (conditions that “deprive inmates of the minimal civilized measure of life’s necessities”); Women Prisoners of the D.C. Dep’t of Corr. v. District of Columbia, 93 F.3d 910, 928 (D.C.Cir.1996) (“conditions that are so ‘soul-chilling’ ” and “grossly wanting” (quoting Rhodes, 452 U.S. at 354, 101 S.Ct. 2392 (Brennan, J., concurring))); Inmates of Occoquan v. Barry, 844 F.2d 828, 836-839 (D.C.Cir.1988) (“conditions of unspeakable inhumanity”); nor have they shown that prison officials are “reckless[ly]” or “deliberately] indifferent” to the welfare of inmates. Farmer, 511 U.S. at 838-842, 114 S.Ct. 1970.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.